The petition in error and case-made were filed in this court on July 14, 1913, and the cause was regularly submitted September 13, 1915. Plaintiff in error has filed and served brief, as *Page 369 
required by the rules of this court. The defendant in error has failed to file brief or to offer any excuse for not doing so.
We have examined the brief of plaintiff in error, and its assignments of error are reasonably supported by the authorities. We have not the time to brief the case on behalf of the defendant in error, and should not be required to search the record to find a reason why the judgment appealed from should be sustained.
Under the oft-repeated holdings of this court, the judgment should be reversed, and the cause remanded for a new trial.
By the Court: It is so ordered.